981 So.2d 1275 (2008)
Gabe KAIMOWITZ, Appellant,
v.
Samuel Clark BUTLER, The New York Times Company, NYT Management Services, Inc. d/b/a/ The Gainesville Sun, Janine Young Sikes, and Cindy Swirko, Appellees.
No. 1D07-3047.
District Court of Appeal of Florida, First District.
May 21, 2008.
*1276 Gabe Kaimowitz, pro se, Appellant.
Gregg D. Thomas, James J. McGuire, and Rachel E. Fugate of Thomas & Locicero PL, Tampa; Larry G. Turner, Richard T. Jones, and Elizabeth F. Hodge of Turner, Jones & Hodge, Gainesville, for Appellees.
PER CURIAM.
DISMISSED. Butler v. New York Times Co., 973 So.2d 1172 (Fla. 1st DCA 2007).
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.